                                                                                           1   LEACH KERN GRUCHOW ANDERSON SONG
                                                                                               SEAN L. ANDERSON
                                                                                           2   Nevada Bar No. 7259
                                                                                               RYAN D. HASTINGS
                                                                                           3   Nevada Bar No. 1239
                                                                                               sanderson@lkglawfirm.com
                                                                                           4   rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           5   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           6   Facsimile:     (702) 538-9113
                                                                                               Attorneys for Defendant Parkside
                                                                                           7   Village Homeowners’ Association

                                                                                           8                                 UNITED STATES DISTRICT COURT
                                                                                           9                                      DISTRICT OF NEVADA
                                                                                          10   THE BANK OF NEW YORK MELLON,                     Case No.: 2:16-cv-00370-APG-BNW

                                                                                          11                    Plaintiff,
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12   vs.                                              STIPULATION AND ORDER
                                                                                                                                                EXTENDING THE TIME FOR
                                                                                          13   NEVADA ASSOCIATION SERVICES,                     PARKSIDE VILLAGE
                                                                                               INC.; PARKSIDE VILLAGE                           HOMEOWNERS’ ASSOCIATION TO
                                                                                          14   HOMEOWNERS’ ASSOCIATION;                         FILE ITS REPLY [ECF 63]
                                                                                               WILLISTON INVESTMENT GROUP LLC;
                                                                                          15   DOES I through X, INCLUSIVE AND ROE
                                                                                               CORPORATIONS I THROUGH X,
                                                                                          16   INCLUSIVE,

                                                                                          17                    Defendants.

                                                                                          18

                                                                                          19          Defendant Parkside Village Homeowners’ Association (the “Association”), and Plaintiff,
                                                                                          20   The Bank of New York Mellon (the “Bank”)(Collectively, the “Parties”), through counsel of
                                                                                          21   record, hereby stipulate and agree as follows:
                                                                                          22          1. On June 10, 2019, this Court issued an Order granting in part the Association’s
                                                                                          23              Motion for Summary Judgment, denying in part the Bank’s Motion for Summary
                                                                                          24              Judgment, and granting in part Williston Investment’s Motion for Summary
                                                                                          25              Judgment [ECF No. 62].
                                                                                          26          2. On June 20, 2019, the Association filed a Motion for Reconsideration [ECF No. 63].
                                                                                          27          3. On July 17, 2019, the Bank filed a Response to the Motion for Reconsideration [ECF
                                                                                          28              No. 69]. The Association’s reply is currently due July 24, 2019.
                                                                                           1          4. The Association’s counsel, Mr. Hastings, will be out of the jurisdiction from July 20,

                                                                                           2             2019 to July 27, 2019.

                                                                                           3          5. In light of the above, the Parties have agreed to a two week extension up to and

                                                                                           4             including August 7, 2019, for the Association to file its Reply.

                                                                                           5          6. This is the Parties’ first request of this extension and is not intended to cause any

                                                                                           6             delay or prejudice to any party.

                                                                                           7

                                                                                           8                                                ORDER

                                                                                           9          IT IS SO ORDERED this ____
                                                                                                                            23rd day
                                                                                                                                 dayof
                                                                                                                                     ofJuly,
                                                                                                                                        July,2019.
                                                                                                                                              2019.

                                                                                          10
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                                                                            ___________________________________
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                                                            U.S. District Judge
                                                                                          12

                                                                                          13   Agreed to by:
                                                                                          14
                                                                                               Leach Kern Gruchow Anderson Song                      Akerman, LLP
                                                                                          15
                                                                                               /s/ Ryan D. Hastings                                  /s/ Natalie L. Winslow
                                                                                          16   _______________________________                       __________________________________
                                                                                               Sean L. Anderson                                      Darren T. Brenner
                                                                                          17
                                                                                               Nevada Bar No. 7259                                   Nevada Bar No. 8386
                                                                                          18   Ryan D. Hastings                                      Natalie L. Winslow
                                                                                               Nevada Bar No. 12394                                  Nevada Bar No. 12125
                                                                                          19   2525 Box Canyon Drive                                 1635 Village Center Circle, #200
                                                                                               Las Vegas, NV 89128                                   Las Vegas, NV 89134
                                                                                          20   Attorneys for Parkside Village                        Attorneys for The Bank of New York Mellon
                                                                                               Homeowners’ Association
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28
                                                                                                                                               -2-
